                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


AMANDA WALSTON,

                        Plaintiff,

v.                                                         No. 19-CV-776 KRS/JFR

BORDER CITY TRANSPORTATION, LLC,
and JESUS VILLA,

                        Defendants.


        ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE

       This matter comes before the Court on the parties’ Joint Motion to Dismiss with Prejudice.

The Court finds that the Motion is well-taken and this matter is dismissed with prejudice, with

each side to bear their own costs and fees.

                                              ________________________________
                                              HON. KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE

Submitted by:

HARTLINE BARGER, LLP

By: /s/ Mary E. Jones
Laura K. Vega
Mary E. Jones
500 Marquette NW, Suite 770
Albuquerque, NM 87102
Phone: (505) 336-5305
MJones@hartlinebarger.com

Donald A. DeCandia
141 E. Palace Avenue
Garden Level, Suite 2
Santa Fe, NM 87501
Phone: 505-336-5291
ddecandia@hartlinebarger.com
Attorneys for Defendants Border City Transportation,
LLC, and Jesus Villa


Approved by:

/s/ Charlotte Itoh, via email 3/27/2020__
THE FINE LAW FIRM
David M. Fine
Charlotte L. Itoh
220 9th St. NW
Albuquerque, NM 87102
(505) 243-4541
Email: david@thefinelawfirm.com
       charlotte@thefinelawfirm.com
Attorneys for Plaintiff Amanda Walston




[02633-15011/38586902/1]                      2
